Name: Commission Decision of 10 December 1980 approving a programme for the fishery products sector in the coastal regions of north Germany, pursuant to Council Regulation (EEC) No 355/77
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D121280/1212/EEC: Commission Decision of 10 December 1980 approving a programme for the fishery products sector in the coastal regions of north Germany, pursuant to Council Regulation (EEC) No 355/77 Official Journal L 369 , 31/12/1980 P. 0037 - 0037****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 10 DECEMBER 1980 APPROVING A PROGRAMME FOR THE FISHERY PRODUCTS SECTOR IN THE COASTAL REGIONS OF NORTH GERMANY , PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/1212/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY FORWARDED ON 17 OCTOBER 1978 A PROGRAMME FOR THE FISHERIES SECTOR IN THE COASTAL REGIONS OF NORTH GERMANY AND ON 8 SEPTEMBER 1980 A REVISED VERSION OF THAT PROGRAMME ; WHEREAS THE SAID PROGRAMME COVERS THE RATIONALIZATION , MODERNIZATION AND RESTRUCTURING OF PROCESSING AND MARKETING FACILITIES FOR FISHERY PRODUCTS TO ADAPT THEM TO THE NEW SITUATION BROUGHT ABOUT BY THE EXTENSION OF FISHING ZONES AND BY RESOURCE CONSERVATION MEASURES ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME MUST BE WITHOUT PREJUDICE TO FUTURE DECISIONS ON THE COMMON FISHERIES POLICY ; WHEREAS , PURSUANT TO ARTICLE 9 OF REGULATION ( EEC ) NO 355/77 , PROJECTS DRAWN UP UNDER THE PROGRAMME MUST CONTRIBUTE TO THE IMPROVEMENT OF THE SITUATION OF COMMUNITY FISHERMEN ; WHEREAS THIS DOES NOT APPEAR TO BE THE CASE FOR INSTALLATIONS ESSENTIALLY USED FOR THE PROCESSING , STORAGE OR MARKETING OF FISHERY PRODUCTS OF NON-COMMUNITY ORIGIN , OR FOR COLD STORES NOT DIRECTLY LINKED TO PRODUCTION , PROCESSING OR MARKETING FACILITIES FOR FISHERY PRODUCTS ; WHEREAS A PART OF THE PROGRAMME IS CONCERNED SPECIFICALLY WITH THE MODERNIZATION AND CONSTRUCTION OF COLD STORES ; WHEREAS IT IS THEREFORE APPROPRIATE TO REFUSE APPROVAL TO THAT PART , IN SO FAR AS IT CONCERNS COLD STORES NOT DIRECTLY LINKED TO PRODUCTION , PROCESSING OR MARKETING FACILITIES FOR FISHERY PRODUCTS ; WHEREAS THE PROGRAMME INCLUDES ENOUGH OF THE INFORMATION REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 TO SHOW THAT THE OBJECTIVES SPECIFIED IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED FOR THE FISHERIES SECTOR IN THE COASTAL REGIONS OF NORTH GERMANY ; WHEREAS THE TIME LIMIT FIXED FOR IMPLEMENTING THE PROGRAMME IS NOT LONGER THAN THE PERIOD SPECIFIED IN ARTICLE 3 ( 1 ) ( G ) OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURES AND THAT OF THE STANDING COMMITTEE FOR THE FISHING INDUSTRY , HAS ADOPTED THIS REGULATION : ARTICLE 1 1 . THE REGIONAL PROGRAMME FOR THE FISHERY SECTOR IN THE COASTAL AREAS OF NORTH GERMANY , FORWARDED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 17 OCTOBER 1978 PURSUANT TO REGULATION ( EEC ) NO 355/77 AND SUPPLEMENTED ON 8 SEPTEMBER 1980 , IS HEREBY APPROVED WITHOUT PREJUDICE TO DECISIONS TO BE TAKEN ON THE COMMON FISHERIES POLICY . 2 . THIS APPROVAL IS NOT GRANTED FOR THAT PART OF THE PROGRAMME CONCERNING THE CONSTRUCTION OR MODERNIZATION OF COLD STORES , UNLESS SUCH COLD STORES ARE LINKED TO PRODUCTION , PROCESSING OR MARKETING FACILITIES FOR FISHERY PRODUCTS . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 10 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT